COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



LARRY L. HARRIS,
 
                           Appellant,

v.

SHARON HARRIS,

                            Appellee.

§

§

§

§

§

No. 08-04-00351-CV

Appeal from the

388th District Court

of El Paso County, Texas

(TC# 2003CM3621)




MEMORANDUM OPINION

           On April 19, 2005, this Court abated this appeal pursuant to a joint motion filed by
the parties.
           The parties having notified us that a settlement has been reached have filed a joint
motion to set aside the trial court  judgment and remand with instructions to enter an agreed
final decree of divorce pursuant to Tex. R. App. P. 42.1(a)(2), which states:
(a) On Motion or By Agreement.  The appellate court may dispose of an appeal as
follows:

.    .    .
 
(2) By Agreement.  In accordance with an agreement signed by the parties or
their attorneys and filed with the clerk, the court may:

.               .               .

           The Appellant and Appellee have complied with the requirements of Rule 42.1(a)(2).
The parties have requested that the Court grant their joint motion to set aside the trial court 
judgment and remand with instructions to enter an agreed final decree of divorce pursuant
to Texas Rules of Appellate Procedure Rule 43.2(d).  Texas Rules of Appellate Procedure
Rule 43.2(d) provides that the appellate court may reverse the trial court’s judgment and
remand the case for further proceedings.  The Court has considered this cause on the parties’
motion and concludes the appeal be reinstated, the motion be granted, the trial court’s
judgment be vacated, and the cause be remanded to the trial court for further proceedings
consistent with the parties’ agreement.  We therefore vacate the judgment of the trial court
and remand the case to the trial court below.
 
                                                                  RICHARD BARAJAS, Chief Justice
August 18, 2005

Before Barajas, C.J., McClure, and Chew, JJ.